Title: From George Washington to Colonel Cornelius D. Wynkoop, 3 May 1776
From: Washington, George
To: Wynkoop, Cornelius D.



Sir
New York, May 3th 1776

Since the Adjutant Generals Letter to you of the first Instant I have Reced from the Committee of Safety a Note of the Companies

belonging to Each Regt & the Places w[h]ere they are Stationd by which I find four of the Companies belonging to Colo. Clintons Regiment are at Fort Montgomery & Fort Constitution which will Answer the purposes intended when the Order was sent to you to repair thither which Order I now think proper to Countermand as I have Recd by Express from General Schuyler a letter wherein he Mentions the Necessity of having a Regt Stationd on the Communication betwixt Albany & Canada you will therefore Sir on Receipt hereof Repair to Albany & Obey such Orders as you may Receive from General Schuyler Respecting your Regiment. I am Sir Your Most Humle Servt

G.W.

